LENT, J.,
dissenting.
I cannot agree with the majority that the plaintiff has met its burden of persuasion. Indeed, it seems to me that the majority has treated this appeal as if it were in an action at law, and the inquiry is only whether there is evidence to support the trial judge’s findings.
Cases of this kind are tried as an original proceeding in the nature of a suit in equity, ORS 305.425, and the plaintiff has the burden of proof or persuasion, ORS 305.427. The appeal to this court, ORS 305.445, is in accordance with “procedure in equity cases on appeal from a circuit court.” This court tries the cause anew upon the record, ORS 19.125(3).
The majority has quoted ORS 308.205 and OAR 150-308.205-(A), and I shall not set them forth again. Those provisions are the standard which must be met by the plaintiff in establishing the value of the property for the purposes of taxation.
The plaintiff taxpayer here relies upon prices fetched at auction for the kind of machinery and equipment involved. The evidence does not satisfy me that the auction sales on which plaintiff relies meet the test of “allowing a period of time typical for the particular type of property involved.” When the owner of this kind of property decides to sell at auction, the owner has, of course, decided that the owner will take whatever the high bid may be. In that sense there is a willing seller, but I do not perceive that to be the willing seller to whom the statute and the regulation speak.
All other taxpayers have the right to expect that any given taxpayer’s property will not be undervalued so as to cast on them an unfair share of the tax burden. Where an owner of this kind of mill cannot sell the mill as an operating unit because of want of timber ownership and relies upon what his machinery and equipment might bring at auction, he has *524taken the position that he will accept whatever the bargain hunter at auction may be willing to pay.
I do not believe that kind of evidence meets the test established by law for valuation for tax purposes, and that evidence does not convince me that it is more probable than not that the true cash value of the property is that for which the taxpayer contends.
Campbell, J., joins in this dissenting opinion.